1                                                          The Honorable Ricardo S. Martinez

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE

9    URBANO VELASQUEZ, an individual,                  )
                                                       )
10
                                          Plaintiff,   )   No. 2:19-cv-00745-RSM
                  vs.                                  )
11
                                                       )
12   KING COUNTY, a political subdivision of the       )   ORDER GRANTING JOINT
     state of Washington, DEPUTY DEVON                 )   MOTION SETTING NEW TRIAL
13   STRATTON, a King County Sheriff’s                 )   DATE AND RELATED DATES
     Department Deputy, DEPUTY WEST, a King            )
14   County Sheriff’s Department Deputy,               )
     DEPUTY DONAGLIA, King County                      )
15   Department Deputy, and DOES 1 through 5,          )
     inclusive,                                        )
16                                                     )
                                       Defendants.     )
17
                                                       )
18

19         THIS MATTER having come on for hearing before the undersigned court on the

20   parties’ joint motion to reset the trial date and the related dates and the Court having

21   reviewed said motion, and all the matters submitted with these pleadings, and being

22   otherwise fully advised;
23
           NOW, IT IS HEREBY
                                                                 Daniel T. Satterberg, Prosecuting Attorney
                                                                 CIVIL DIVISION, Litigation Section
     ORDER GRANTING JOINT MOTION SETTING                         900 King County Administration Building
                                                                 500 Fourth Avenue
     NEW TRIAL DATE AND RELATED DATES - 1                        Seattle, Washington 98104
                                                                 (206) 296-0430 Fax (206) 296-8819
1          ORDERED, ADJUDGED AND DECREED that the Joint Motion For Order Setting

2    New Trial Date And Related Dates is GRANTED. The new trial date is September 21, 2020,
3    and an Amended Case Schedule with deadlines consistent with the new trial date will be
4
     issued by the Court.
5

6    DONE IN OPEN COURT this 11 day of December, 2019.

7

8                                           A
                                            RICARDO S. MARTINEZ
9                                           CHIEF UNITED STATES DISTRICT JUDGE

10

11   Presented By:
12
     DANIEL T. SATTERBERG
13
     King County Prosecuting Attorney
14
     By: /s/ Daniel L. Kinerk
15   DANIEL L. KINERK, WSBA #13537
     Senior Deputy Prosecuting Attorney
16   500 Fourth Ave., 9th Floor
     Seattle, WA. 98104
17   Telephone: (206) 296-8820
     Fax: (206) 296-8819
18   E-Mail: dan.kinerk@kingcounty.gov
     Attorneys for King County Defendants
19

20
    By: /s/ Stephen J. Plowman
21 Stephen J. Plowman
   8048 NE 8th Street
22 Medina, WA 98039
   Telephone: (425) 233-0321
23 E-Mail: sjplowman@gmail.com
   Attorney for Plaintiff Velasquez
                                                               Daniel T. Satterberg, Prosecuting Attorney
                                                               CIVIL DIVISION, Litigation Section
     ORDER GRANTING JOINT MOTION SETTING                       900 King County Administration Building
                                                               500 Fourth Avenue
     NEW TRIAL DATE AND RELATED DATES - 2                      Seattle, Washington 98104
                                                               (206) 296-0430 Fax (206) 296-8819
